32 So. 3d 193 (2010)
J.R., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 4D09-2306.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
J. Patrick Reynolds, Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach, for appellant.
Jeffrey Dana Gillen, Children's Legal Services, West Palm Beach, for appellee.
Laura E. Lawson, Tavares, for Guardian ad Litem Program.
PER CURIAM.
Affirmed. See E.I. v. Dep't of Children & Families, 979 So. 2d 378 (Fla. 4th DCA 2008).
POLEN, LEVINE, JJ., and GREENHAWT, SUSAN F., Associate Judge, concur.